I dissent upon the ground that the taxpayers of the defendant never gave their consent to the issuing of bonds payable in twenty years. Such consent was essential to the validity of the instruments. The proceedings before the county judge, which terminated in the appointment of commissioners, were taken by authority of the act of the legislature of May 18, 1869, and authorized the issuing of bonds running for thirty years. The bonds in suit recite that they were issued by authority of that act. They bear date and were executed before the passage of the act of May 12, 1871. They are void upon their face. (Potter v.Town of Greenwich, 26 Hun, 326; affirmed, 92 N.Y. 662.) And were not, in my judgment, made valid by the act of the legislature last cited. The shortening of the period of payment deprived the taxpayers of the town of substantial benefits under the statute intended to provide for the payment of the bonds, and is more than a mere irregularity.
The legislature had no power to authorize a loan by the town to the railroad company without its consent (People v.Batchellor, 53 N.Y. 128; Horton v. Town of Thompson,
71 id. 513); and the act of May 12, 1871, cannot be construed as applicable to bonds executed pursuant to consents given before its passage, and which related to entirely different obligations.
For these reasons, I think, the judgment should be reversed.
All concur for affirmance, except BROWN, J., dissenting; POTTER, J., not sitting; BRADLEY and PARKER, JJ., concurring in result.
Judgment affirmed. *Page 535